Title: To James Madison from John Dawson, 28 June 1807
From: Dawson, John
To: Madison, James



Dear Sir
Fredericksburg June 28th. 1807.

The recent outrage near our capes has excited an indignant feeling which extends to every description of persons in this place.  Agreably to the inclosd notice the citizens assembled on yesterday, and appointed a committee to prepare an address to the President declaratory of their feelings, of their confidence in the administration, and determination to support our rights &c.
By many it is supposd that congress will be convend.  Of the probability of this I will thank you to inform me, as it will govern my summer movements, and of any other thing relates to this unpleasant business.  Yours, with much Esteem

J Dawson

